DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Mimura et al. (US 20170297587 A1, hereinafter “Mimura”)
Dlugokecki et al. (US 20160318424 A1, hereinafter “Dlugokecki”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Mimura and Dlugokecki which are considered the closest prior arts teaches a detector and controller for detecting based on images captured by an in-cabin camera that an object placed on a platform 300 inside the cabin as illustrated in FIG. 15 (for example, a plastic bottle 302) has fallen over due to vibrations and swaying of the vehicle M. In the third example, the detection section 152 identifies a type (for example, plastic bottle 302) or the like of an object based on feature information such as shapes and colors of preset objects, from images captured by the in-cabin camera 95. The detection section 152 outputs information related to the detection result to the state prediction section 154 in cases in which it has been detected that the identified object has fallen over or that the object has fallen down from the platform 300, from amounts of movement, movement direction, shape after moving, and the like of the object in each unit of time (Mimura [0125], figs. 3 and 15). And detecting if an object is or otherwise becomes present in a path of the latching mechanism as the easy entry seat assembly continues to move towards the upright seated position, then the object detection sensor may sense or detect the object. In 
However, the combination of Mimura and Dlugokecki fails to explicitly teach adjusting a seat of the passenger based on both the location of a fallen object and a condition of the passenger. Therefore, claims 1-20 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 25, 2021